DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated December 22, 2021  Claims 1-20 are presently pending and are presented for examination.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a shelf elevator operable to…tilt the at least one shelf on a first axis and on a second axis”, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “a shelf elevator operable to…tilt the at least one shelf on a first axis and on a second axis”; however, nowhere in the specification does it describe how, or with what mechanism(s), the shelves tilt in a front/back or left/right manner (or along two axes as particularly claimed), for the purpose of providing a level surface when the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0066592, to Bastian, II et al. (hereinafter Bastian), in view of U.S. Patent Publication No. 2008/0077511, to Zimmerman, and in further view of US Patent Publication No. 2008/0257686, to Freudelsperger.

As per claim 1, Bastian discloses a system for transporting items to destination locations, the system comprising: an autonomous ground vehicle (AGV) (e.g. see Fig. 1 and Abstract, wherein an automated guided vehicle (AGV) 100 is provided) comprising: at least one shelf (e.g. see Fig. 1 and paragraph 0065, wherein a loading table (i.e. shelf) 112 is provided): a shelf elevator operable to raise and lower the at least one shelf (e.g. see Fig. 9 and paragraph 0070, wherein the AGV ; a drive unit operable to move the AGV between … destination location[s] (e.g. see Figs. 10, 12 and 21, and paragraph 0071, wherein the AGV includes a drive system 106 for movement between stations 1204 for loading items on the loading table 112); a navigation module (e.g. see paragraph 0077, wherein the AGV 100 includes a Robot Operating System (ROS) navigation); a wireless communication module (e.g. see paragraph 0078, wherein the AGV communicates with a master controller station through a wireless network); a monitoring module operable to monitor a parameter of the AGV (e.g. see at least paragraph 0074, wherein navigation sensors 1208 are provided to aid in navigation); and a controller in communication with the shelf elevator, the drive unit, the navigation module (e.g. see 0077, wherein the AVG includes an integrated controller), and the wireless communication module to: position the at least one shelf at a first height and a second height different from the first height (e.g. see paragraph 0078, wherein the AGV communicates with a master controller station through a wireless network, the master controller coordinates action of one or more AGV); autonomously navigate the AGV between the … destination location[s] (e.g. see at least paragraph 0074, wherein navigation sensors is utilized to aid in navigation (i.e. autonomous navigation); also see paragraph 0078, wherein other forms of autonomous navigation is disclosed); transmit the monitored AGV parameter to an orchestrator; and receive delivery instructions from the orchestrator (e.g. see paragraph 0078, wherein the system 120 includes a controller (i.e. orchestrator) that coordinates activities among multiple AGVs to avoid collisions or interference).  
a drive unit operable to move the AGV between a docking location and a first destination location…autonomously navigate the AGV between the docking location and the first destination location, in a first interpretation, Bastian discloses table 112 having conveyors configured for loading items (i.e. docking location) and is capable to moving the table to the transfer system 108 (also including conveyors) for transferring items from the AVG (i.e. destination location)).
In an alternate interpretation, it can be argued that Bastian fails to disclose a drive unit operable to move the AGV between a docking location and a first destination location…autonomously navigate the AGV between the docking location and the first destination location, and more specifically, movement of the AGV from a docking location to various other locations, which would involve movement of the entire AGV.  However, Zimmerman teaches an autonomous inventory robot configured for movement between a docking station and various destination locations (e.g. see paragraph 0049).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle of Bastian with a docking station for the purpose of providing alternate charging means.
Bastian fails to disclose “a shelf elevator operable to…tilt the at least one shelf on a first axis and on a second axis”;  However, Freudelsperger teaches a shelf operable to tilt a first half of a shelf on one axis and a second shelf half on a second axis (e.g. see Figs. 4 and 5).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle of Bastian with multiple 

As per claim 2, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses wherein the at least one shelf comprises a conveyor surface (e.g. see Fig. 2, and paragraph 0066, wherein the table includes conveyors 202).

As per claim 3, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 2, and Bastian further discloses wherein the at least one shelf comprises at least one selected from the list consisting of a roller brake and a conveyor gate (e.g. see Fig. 2, and paragraph 0066, wherein the table includes conveyors 202; the Office further notes that since the table includes conveyors for selectively moving item loaded on the table 212 that there would be included some sort of roller braking system to prevent and control movement of items on the conveyor).

As per claim 4, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses wherein the at least one shelf comprises a sorting portion (e.g. see paragraph 0074, wherein the conveyor system may include multiple conveyors for selectively moving and/or reorienting items place thereupon (i.e. sorting)).

As per claim 5, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses wherein the first height corresponds to aligning the shelf with a height of the docking location and wherein the second height corresponds to aligning the shelf with a height of the destination location (e.g. see Fig. 2 and paragraph 0066, wherein the table 112 include conveyors configured for loading items (i.e. docking location) and is capable to moving the table to the transfer system 108 (also including conveyors) for transferring items from the AVG (i.e. destination location)).

As per claim 6, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses wherein the first height corresponds to aligning a first level of a cartridge unit disposed on the shelf with a height of the docking location and wherein the second height corresponds to aligning a second level of the cartridge unit with the height of the docking location (e.g. see Fig. 4 wherein a first, second and third level of totes 122 (i.e. cartridge unit) are disposed on table 112, the first, second and third levels are moved up and down to a first, second and third height to correspond to a height of robot arm 116 (i.e. docking location)).

As per claim 7, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses further comprising: a collision avoidance module on the AGV operable to sense pending collisions and instruct an avoidance maneuver (e.g. see 0078, wherein the AVG includes a controller for avoiding collisions).

As per claim 8, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, and Bastian further discloses wherein the monitored parameter comprises at least one selected from the list consisting of: load status, remaining load capacity, weight, remaining operational capacity, and position (e.g. see 0074, wherein the AVG includes navigation sensors (i.e. position)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Zimmerman, and in further view of U.S. Patent Publication No. 2014/0222618, to Stamp et al (hereinafter Stamp).

As per claim 9, Bastian, as modified by Zimmerman and Freudelsperger, teaches the features of claim 1, but fails to teach wherein the controller is further operable to: receive a notification of a delivery task; generate a bid for the delivery task; and wirelessly transmit the bid.  However, Stamp teaches a system for requesting services, such as taxi service, which allows the service provider to receive the request, and wirelessly transmit a bid including time frame (e.g. see paragraphs 0019, 0025, 0048 and 0090).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle of Bastian with a docking station for the purpose of providing alternate charging means.

Allowability of Claims
Claims 10-20 are allowed.  The reasons for holding these claims allowable is the features of claims 10 and 18 of generating a bid including a time and estimated power required to deliver the second item, in view of the other claimed features, renders the claims, as well as their dependents, novel and non-obvious in view of the prior art of record.

Response to Arguments
Applicant's arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669